Citation Nr: 1627841	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 20, 2014, and in excess of 40 percent thereafter for degenerative disc disease at L5-S1. 

2.  Entitlement to an initial separate rating in excess of 40 percent for left lower extremity radiculopathy. 

3.  Entitlement to an initial separate rating in excess of 40 percent for right lower extremity radiculopathy. 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968 and from November 1972 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the May 2008 rating decision, the RO denied a rating in excess of 20 percent for degenerative disc disease at L5-S1 and granted a separate 40 percent rating for left lower extremity radiculopathy, effective February 7, 2008.  In the April 2013 rating decision, the RO granted a separate 20 percent rating for right lower extremity radiculopathy, effective April 19, 2012 and reduced the separate rating for left lower extremity radiculopathy to 20 percent, effective April 19, 2012.   

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2014, the Board remanded the claims for additional development.  

In a September 2014 rating decision, the Appeals Management Center (AMC) increased degenerative disc disease at L5-S1 to 40 percent, effective May 20, 2014, increased left lower extremity radiculopathy to 40 percent, effective April 19, 2012, and increased right lower extremity radiculopathy to 40 percent, effective April 19, 2012.  

The issue of whether a new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right leg disorder has been raised by the record in an October 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In an October 2014 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issues currently on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 20 percent prior to May 20, 2014 and in excess of 40 percent thereafter for degenerative disc disease at L5-S1 have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial separate rating in excess of 40 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial separate rating in excess of 40 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, following the September 2014 rating decision assigning higher ratings as to all issues currently on appeal, the Veteran submitted an "Appeals Satisfaction Notice" received by VA in October 2014, expressing that he was satisfied with the September 2014 rating decision and wished to "withdraw any remaining issues that have been remanded."  As the Veteran has withdrawn his appeals as to the issues of entitlement to a rating in excess of 20 percent prior to May 20, 2014 and in excess of 40 percent thereafter for degenerative disc disease at L5-S1, entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy, and entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.





ORDER

The appeal regarding the issue of entitlement to a rating in excess of 20 percent prior to May 20, 2014 and in excess of 40 percent thereafter for degenerative disc disease at L5-S1is dismissed.  

The appeal regarding the issue of entitlement to an initial separate rating in excess of 40 percent for left lower extremity radiculopathy is dismissed.   

The appeal regarding the issue of entitlement to an initial separate rating in excess of 40 percent for right lower extremity radiculopathy is dismissed.   



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


